Citation Nr: 0828282	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-39 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
May 1944.  The veteran died in January 2007; the appellant is 
his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision in which the 
RO denied service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement (NOD) in 
July 2007, and the RO issued a statement of the case (SOC) in 
November 2007.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2007.

The Board notes that, during much of the pendency of this 
appeal, the appellant has been represented by Disabled 
American Veterans, as reflected in the June 2007 Appointment 
of Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  In February 2008, the RO received from the 
appellant an Appointment of Individual as Claimant's 
Representative (VA Form 21-22a) appointing Maine Veterans' 
Services.  The Board recognizes the change in representation.   

In August 2008, a Deputy Vice-Chairman of the Board granted a 
motion to advance this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's death certificate lists the immediate cause 
of death as congestive heart failure; chronic obstructive 
pulmonary disorder (COPD), depression, anemia, arthritis, and 
hypothyroid were listed as other significant conditions 
contributing to his death but not resulting in the underlying 
cause of death.   

3.  At the time of the veteran's death on January [redacted], 2007, 
service connection was in effect for anxiety reaction, rated 
as 70 percent disabling, and he had been awarded a total 
disability rating based on individual unemployability (TDIU), 
effective May 5, 2005.  

4.  The most probative medical opinion on the question of 
whether there exists a medical relationship between the 
veteran's service-connected anxiety reaction and his death 
weighs against the claim. 

5.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any  
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any pertinent 
evidence in his or her possession. 

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d  
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, in a March 2007 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for the cause of the veteran's death as well as 
what information and evidence must be submitted by her, what 
information and evidence would be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence in her possession that is relevant to the claim 
(consistent with the Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  After issuance of the notice and an 
opportunity for the appellant to respond, the claim was 
adjudicated in the May 2007 rating decision now on appeal.  

Although the March 2007 letter does not specifically include 
a statement of the condition for which the late veteran was 
service-connected at the time of his death, this omission did 
not prejudice the appellant, as it is evident that she was 
already aware of his service-connected anxiety reaction 
disability.  The Board notes that in  the November 2007 SOC, 
the RO listed the condition for which the veteran was service 
connected at the time of his death.   Moreover, in various 
statements submitted by the appellant, and the appellant's 
prior representative, on her behalf, they contended that the 
veteran's demise from congestive heart failure was due to the 
veteran's service-connected anxiety reaction disability.  In 
this regard, in a March 2007 statement, the appellant 
asserted that the veteran's VA physician should be able to 
attest to the fact that the veteran's service-connected 
disability "anxiety reaction" was a major contributing 
factor to his death.  Additionally, in support of her 
assertions, the appellant's representative submitted a 
statement from the veteran's treating VA physician in August 
2007 in which the doctor referenced to the veteran's mental 
well-being and its alleged contribution to the veteran's 
death. Thus, the deficiency was effectively cured by actual 
knowledge of the  appellant.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In addition, although the appellant has not been provided 
notice regarding assignment of an effective date (in the 
event that the claim is granted), such omission is not shown 
to prejudice her.  As the Board herein denies the claim for 
service connection for the cause of the veteran's death, no 
effective date is being, or is to be assigned. Accordingly, 
there is therefore no possibility of prejudice to the 
appellant under the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment and personnel records, post-
service VA and private medical records, a January 2007 report 
of contact in which the appellant informed the RO that the 
veteran had died at home, the veteran's death certificate, 
the veteran's treating VA physician's opinion, and a VA 
medical opinion.  Also of record and considered in connection 
with this matter are various written statements provided by 
the appellant, and by the appellant's representatives, on her 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO,  
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered  
in connection with the claim.  Under these circumstances, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  
543 (2006) (rejecting the argument that the Board lacks the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d  534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a  
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.312(c)(1).

The veteran died on January [redacted], 2007.  His death certificate 
lists the immediate cause of death as congestive heart 
failure.  Chronic obstructive pulmonary disability, 
depression, anemia, arthritis, and hypothyroid were, each, 
listed as a significant condition contributing to death but 
not resulting in the underlying cause of death.   

During his lifetime, service connection was established for 
anxiety reaction, rated as 70 percent disabling.  In 
addition, entitlement to a TDIU was granted effective from 
May 5, 2005.  The combined rating for the veteran's service-
connected disability, as of January [redacted], 2007, was 70 percent.

Initially, the Board notes that the appellant does not 
contend, and the record does not suggest, that the congestive 
heart failure resulting in the veteran's death, or any other 
conditions listed on his death certificate, was directly 
related to service.  Service connection was not established 
for any heart condition, COPD, depression, anemia, arthritis, 
or a hypothyroid condition; the veteran's service treatment 
records are silent in regard to any of these disorders; and 
the record includes no medical opinion linking heart disease 
or any of the listed disorders to service.  

Rather, the appellant and her prior representative, on her 
behalf, have asserted that the veteran's service-connected 
anxiety reaction was more likely than not a major 
contributing cause of the veteran's death, in this case, 
congestive heart failure.  However, the record does not 
persuasively support this assertion.  

The Board notes that the claims file includes conflicting 
medical opinions on the question of whether there exists a  
relationship between the veteran's service-connected anxiety 
reaction disability and his death-one from a VA physician at 
the Togus, Maine VA Medical Center (VAMC) and the other from 
another VA physician.  However, the Board finds that  the 
most persuasive medical opinion on the question of whether 
there exists a medical relationship between the veteran's 
service-connected disability and his death weighs against the 
claim.

The only medical evidence that tends to support the 
appellant's claim is an August 2007 statement from one of the 
veteran's treating VA physicians, R. V., M.D., who noted that 
he followed the veteran very closely for his medical 
conditions and he found the veteran to be a very anxious and 
depressed individual.  He stated that these are two 
conditions that he believed are major causes of heart disease 
and general poor health.  He furthered that people who are 
anxious and stressed are not able to take proper care of 
themselves.  Dr. R. V. continued that in this case, the 
veteran, did not eat properly and resisted what would have 
been very therapeutic, being exercise.  Dr. R.V. opined that 
he believed that the veteran's mental well being is what 
contributed most to in the end his death.  

Although the veteran's representative contended, in an August 
2007 letter, that Dr. R. V. reached this professional opinion 
based on the veteran's medical files, Dr. R. V. did not 
indicate that the claims file or any pertinent medical 
records were reviewed.  Furthermore, Dr. R. V. did not 
provide a specific factual, medical or scientific basis for 
his opinion; in fact, he cited very few facts pertinent to 
the veteran in the opinion.  The Board notes that, in 
assessing evidence such as medical opinions, the failure of 
the physician to provide a clearly articulated basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998). 

The Board also points out that the fact that this VA 
physician may have treated the veteran on a regular basis-
without more-does not add significantly to the probative 
value of the opinion.  The United States Court of Appeals for  
Veterans Claims (Court) has expressly declined to adopt a 
"treating physician rule" which would afford greater weight  
to the opinion of a veteran's treating physician over the  
opinion of a VA or other physician.  See, e.g., Winsett v.  
West 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 4 
Vet. App. 467, 471-473 (1993).

By contrast, the Board finds probative the May 2007 VA 
medical opinion. Following a review of the veteran's entire 
claims file, the examiner discussed that the veteran 
developed congestive heart failure, which is a medical 
condition affecting the heart.  He furthered that the veteran 
was service-connected for anxiety reaction, which is a 
psychiatric (mental) condition that is not know to cause 
cardiac (heart) medical conditions.  The May 2007 VA examiner 
opined that the veteran's service-connected anxiety reaction 
did not significantly or materially contribute to his 
congestive heart failure, which resulted in his death.  
Clearly, this physician reached his conclusions only after a 
review of the veteran's entire claims file, which consists of 
the veteran's service treatment records, the post-service 
medical evidence, and documents reflecting the appellant's, 
and her representative's, specific contentions.  The 
physician also apparently considered medical authority and 
accepted medical principles in stating that the veteran's 
psychiatric impairment is not known to cause cardiac 
conditions.  Thus, the Board finds that this medical opinion, 
which weighs against the claim, is entitled to more weight.  
See  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the  
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1  
Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet.  
App. at 470-71 (the probative value of medical evidence is  
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).   

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered  the written assertions 
advanced by the appellant, and by her prior representative, 
or her behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, this 
claim turns on the medical matter of relationship, or nexus, 
between the veteran's death and his service-connected anxiety 
reaction disability-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without the appropriate medical 
training and expertise, neither the appellant nor her 
representative is competent to provide a probative opinion on 
a medical matter.  See Bostain v. West, 11 Vet. 124,  127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492  
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186  
(1997) ("a layperson is generally not capable of opining on  
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


